            Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 1 of 27



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 BRAD POLLACK, Individually and on                )
 Behalf of All Others Similarly Situated,         )
                                                  )
                        Plaintiff,                )
                                                  )    Case No. 1:20-cv-07160
         v.                                       )
                                                  )    CLASS ACTION COMPLAINT FOR
 JERNIGAN CAPITAL, INC., JOHN A.                  )    VIOLATIONS OF SECTIONS 14(a) AND
 GOOD, MARK O. DECKER, JAMES                      )    20(a) OF THE SECURITIES
 DONDERO, HOWARD A. SILVER,                       )    EXCHANGE ACT OF 1934
 HARRY J. THIE, and REBECCA OWEN,                 )
                                                  )    JURY TRIAL DEMANDED
                        Defendants.               )
                                                  )
                                                  )
                                                  )


       Plaintiff Brad Pollack (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                     NATURE OF THE ACTION

       1.      This action is brought as a class action by Plaintiff on behalf of himself and the

other public holders of the common stock of Jernigan Capital, Inc. (“Jernigan” or the “Company”)

against the Company and the members of the Company’s board of directors (collectively, the

“Board” or “Individual Defendants” and, together with Jernigan, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, and Regulation G, 17

C.F.R. § 244.100, in connection with the proposed merger (the “Proposed Transaction”) between

Jernigan and NexPoint Advisors, L.P. (“NexPoint”).




                                                 -1-
            Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 2 of 27




       2.      On August 3, 2020, the Board caused the Company to enter into an agreement and

plan of merger (“Merger Agreement”), pursuant to which the Company’s shareholders stand to

receive $17.30 in cash for each share of Jernigan stock they own (the “Merger Consideration”).

       3.      On August 20, 2020, in order to convince Jernigan shareholders to vote in favor of

the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading Form PREM14A Preliminary Proxy Statement (the “Proxy”) with the Securities and

Exchange Commission (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

The materially incomplete and misleading preliminary proxy violates both Regulation G (17

C.F.R. § 244.100) and SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), each of which constitutes a

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.      While touting the fairness of the Merger Consideration to the Company’s

shareholders in the Proxy, Defendants have failed to disclose certain material information that is

necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

violating SEC rules and regulations and rendering certain statements in the Proxy materially

incomplete and misleading.

       5.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the financial projections for the Company that were prepared by the Company and

relied on by Defendants in recommending that Jernigan shareholders vote in favor of the Proposed

Transaction; and (ii) the summary of certain valuation analyses conducted by Jernigan’s financial

advisor, Jefferies LLC (“Jefferies”) in support of its opinion that the Merger Consideration is fair

to shareholders, on which the Board relied.




                                               -2-
             Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 3 of 27




        6.      It is imperative that the material information that has been omitted from the Proxy

is disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an

informed decision regarding the Proposed Transaction.

        7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

violation of: (i) Regulation G (17 C.F.R. § 244.100); and (ii) Rule 14a-9 (17 C.F.R. § 240.14a-9).

Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed Transaction

and taking any steps to consummate the Proposed Transaction unless, and until, the material

information discussed below is disclosed to Jernigan shareholders sufficiently in advance of the

vote on the Proposed Transaction or, in the event the Proposed Transaction is consummated, to

recover damages resulting from Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because a substantial portion of the alleged wrongs took




                                                 -3-
           Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 4 of 27




place in this District and the Company’s common stock trades on the New York Stock Exchange,

which is headquartered in this District.

                                               PARTIES

         11.      Plaintiff is, and at all relevant times has been, a holder of Jernigan common stock.

         12.      Defendant Jernigan is incorporated in Maryland and maintains its principal

executive offices at 6410 Poplar Avenue, Suite 650, Memphis, Tennessee 38119. The Company’s

common stock trades on the NYSE under the ticker symbol “JCAP.”

         13.      Individual Defendant John A. Good is Jernigan’s Chief Executive Officer and

Chairman and has been a director of Jernigan at all relevant times.

         14.      Individual Defendant Mark O. Decker has been a director of Jernigan at all relevant

times.

         15.      Individual Defendant James Dondero has been a director of Jernigan at all relevant

times.

         16.      Individual Defendant Howard A. Silver has been a director of Jernigan at all

relevant times.

         17.      Individual Defendant Harry J. Thie has been a director of Jernigan at all relevant

times.

         18.      Individual Defendant Rebecca Owen has been a director of Jernigan at all relevant

times.

         19.      The Individual Defendants referred to in paragraphs 13-18 are collectively referred

to herein as the “Individual Defendants” and/or the “Board.”




                                                  -4-
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 5 of 27




                              CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and the other public shareholders of Jernigan (the “Class”).        Excluded from the Class are

Defendants herein and any person, firm, trust, corporation, or other entity related to or affiliated

with any Defendant.

       21.     This action is properly maintainable as a class action because:

               a.      The Class is so numerous that joinder of all members is impracticable. As

       of August 20, 2020, there were approximately 23,000,000 shares of Jernigan common

       stock outstanding, held by hundreds of individuals and entities scattered throughout the

       country. The actual number of public shareholders of Jernigan will be ascertained through

       discovery;

               b.      There are questions of law and fact that are common to the Class that

       predominate over any questions affecting only individual members, including the

       following:

                       i)     whether Defendants disclosed material information that includes

                              non-GAAP financial measures without providing a reconciliation of

                              the same non-GAAP financial measures to their most directly

                              comparable GAAP equivalent in violation of Section 14(a) of the

                              Exchange Act;

                       ii)    whether Defendants have misrepresented or omitted material

                              information concerning the Proposed Transaction in the Proxy in

                              violation of Section 14(a) of the Exchange Act;




                                                -5-
   Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 6 of 27




                iii)      whether the Individual Defendants have violated Section 20(a) of

                          the Exchange Act; and

                iv)       whether Plaintiff and other members of the Class will suffer

                          irreparable harm if compelled to vote their shares regarding the

                          Proposed Transaction based on the materially incomplete and

                          misleading Proxy.

        c.      Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

        d.      Plaintiff’s claims are typical of the claims of the other members of the Class

and Plaintiff does not have any interests adverse to the Class;

        e.      The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual

members of the Class, which would establish incompatible standards of conduct for the

party opposing the Class;

        f.      Defendants have acted on grounds generally applicable to the Class with

respect to the matters complained of herein, thereby making appropriate the relief sought

herein with respect to the Class as a whole; and

        g.      A class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.




                                         -6-
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 7 of 27




                              SUBSTANTIVE ALLEGATIONS

I.     The Proposed Transaction

       22.     Jernigan is a commercial real estate company that invests primarily in new or

recently-constructed and opened self-storage facilities located predominately in dense urban

submarkets within the top 50 United States metropolitan statistical areas.

       23.     On August 3, 2020, Jernigan and NexPoint issued a joint press release announcing

the Proposed Transaction, which states in pertinent part:

       MEMPHIS, Tenn.--(BUSINESS WIRE)--Jernigan Capital, Inc. (NYSE: JCAP)
       (“JCAP” or the “Company”), an owner of self-storage facilities and a leading
       capital partner for self-storage entrepreneurs nationwide, today announced that it
       has entered into a definitive merger agreement with an affiliate of NexPoint
       Advisors, L.P. (together “NexPoint”) under which it will be acquired by NexPoint
       in an all-cash transaction valued at approximately $900 million, including debt and
       preferred stock to be assumed or refinanced (the “Merger Agreement”). The
       agreement has been unanimously approved by the Company’s Board of Directors.
       The transaction was recommended to the Company’s Board of Directors by a
       Transaction Committee consisting of all directors (other than Jim Dondero, founder
       and President of NexPoint) established to evaluate the transaction.

       Under the terms of the Merger Agreement, holders of JCAP's common stock and
       holders of units of operating company interests in Jernigan Capital Operating
       Company, LLC will receive $17.30 per share/unit in cash. This represents a 30%
       premium over the 90-day volume-weighted average share price ending July 31,
       2020 and a 23% premium over the July 31, 2020 closing share price. Holders of the
       Company’s Series B preferred stock will receive cash equal to $25.00 per share
       plus all accrued dividends (whether or not authorized or declared) up to, but
       excluding, the date the merger is consummated.

       “Since our initial public offering in March of 2015, we have built from the ground
       up a best in class portfolio of newly constructed Generation V self-storage facilities
       in some of the best submarkets in the United States, along with a development
       platform that is the first of its kind in our sector,” said John Good, JCAP’s Chief
       Executive Officer and Chairman. “We believe this transaction with NexPoint
       validates the quality of the portfolio of self-storage properties and the corporate
       platform we have built and accomplishes the goal of maximizing value for our
       stockholders during a very difficult time for all of us. We are certain today’s
       announcement is in the best interests of all of JCAP’s stakeholders.”

       “NexPoint has long admired and supported Jernigan Capital’s unique self-storage



                                               -7-
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 8 of 27




       business model and platform,” added Jim Dondero, NexPoint’s founder and
       President. “We plan to build on this vision as a private company, maintaining
       unparalleled asset quality and continuing the current growth trajectory. With our
       combined expertise, scale and financial strength, we are well positioned to execute
       this vision and further expand the Company’s national footprint.”

       The transaction, which is currently expected to close in the fourth quarter of 2020,
       is subject to customary closing conditions, including the approval of JCAP’s
       stockholders, who will vote on the transaction at a special meeting on a date to be
       announced. The transaction is not contingent on receipt of financing by NexPoint.

       Under the Merger Agreement, Jernigan Capital will discontinue its regular
       quarterly dividends.

       Jefferies LLC is serving as exclusive financial advisor, and King & Spalding is
       serving as legal advisors to Jernigan Capital. Raymond James and KeyBanc Capital
       Markets are serving as financial advisors, and Winston & Strawn LLP is serving as
       legal advisors to NexPoint.

       As a result of today’s announcement, the Company does not expect to host a
       conference call and webcast to discuss its financial results for the quarter ended
       June 30, 2020 but will announce earnings after the market close on August 6, 2020.

       About Jernigan Capital, Inc.

       Jernigan Capital is a New York Stock Exchange-listed real estate investment trust
       (NYSE: JCAP) that provides debt and equity capital to private developers, owners
       and operators of self-storage facilities with a view to eventual outright ownership
       of facilities the Company finances. Our mission is to maximize shareholder value
       by accumulating a multi-billion dollar investment portfolio consisting of the
       newest, most attractive and best located self-storage facilities in the United States
       through a talented and experienced team demonstrating the highest levels of
       integrity, dedication, excellence and community.

       About NexPoint Advisors, L.P.

       NexPoint Advisors, L.P. (“NexPoint”) is a registered investment adviser to a suite
       of funds and investment offerings, including a closed-end fund, a business
       development company, an interval fund, and various real estate vehicles. NexPoint
       is part of a multibillion-dollar global alternative investment platform. For more
       information visit www.nexpointgroup.com.

       24.    Jernigan is well-positioned for financial growth and the Merger Consideration fails

to adequately compensate the Company’s shareholders. It is imperative that Defendants disclose




                                               -8-
           Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 9 of 27




the material information they have omitted from the Proxy, discussed in detail below, so that the

Company’s shareholders can properly assess the fairness of the Merger Consideration for

themselves and make an informed decision concerning whether or not to vote in favor of the

Proposed Transaction.

        25.     If the false and/or misleading Proxy is not remedied and the Proposed Transaction

is consummated, Defendants will directly and proximately have caused damages and actual

economic loss (i.e. the difference between the value to be received as a result of the Proposed

Transaction and the true value of their shares prior to the merger), in an amount to be determined

at trial, to Plaintiff and the Class.

II.     The Materially Incomplete and Misleading Proxy

        26.     On August 20, 2020, Defendants caused the Proxy to be filed with the SEC in

connection with the Proposed Transaction. The Proxy solicits the Company’s shareholders to vote

in favor of the Proposed Transaction. Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an

informed decision concerning whether to vote in favor of the Proposed Transaction, in violation

of Sections 14(a) and 20(a) of the Exchange Act.

        The Materiality of Financial Projections

        27.     A company’s financial forecasts are material information a board relies on to

determine whether to approve a merger transaction and recommend that shareholders vote to

approve the transaction. Here, the Proxy discloses that “in connection with the evaluation of a

possible transaction, our management prepared and provided to our board of directors certain




                                               -9-
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 10 of 27




forward-looking financial information for the Company on a consolidated basis for 2020 through

2024 . . . .” Proxy 47.

        28.     When soliciting proxies from shareholders, a company must furnish the

information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

14A sets forth the information a company must disclose when soliciting proxies regarding mergers

and acquisitions. In regard to financial information, companies are required to disclose “financial

information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

        29.     Under Item 10 of Regulation S-K, companies are encouraged to disclose

“management’s projections of future economic performance that have a reasonable basis and are

presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

assure that the choice of items projected is not susceptible of misleading inferences through

selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).

        30.     In order to facilitate investor understanding of the Company’s financial projections,

the SEC provides companies with certain factors “to be considered in formulating and disclosing

such projections[,]” including:

        (i) When management chooses to include its projections in a Commission filing,
        the disclosures accompanying the projections should facilitate investor
        understanding of the basis for and limitations of projections. In this regard investors
        should be cautioned against attributing undue certainty to management’s
        assessment, and the Commission believes that investors would be aided by a
        statement indicating management’s intention regarding the furnishing of updated
        projections. The Commission also believes that investor understanding would be
        enhanced by disclosure of the assumptions which in management’s opinion are
        most significant to the projections or are the key factors upon which the financial
        results of the enterprise depend and encourages disclosure of assumptions in a
        manner that will provide a framework for analysis of the projection.

        (ii) Management also should consider whether disclosure of the accuracy or
        inaccuracy of previous projections would provide investors with important insights



                                                - 10 -
           Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 11 of 27



        into the limitations of projections. In this regard, consideration should be given to
        presenting the projections in a format that will facilitate subsequent analysis of the
        reasons for differences between actual and forecast results. An important benefit
        may arise from the systematic analysis of variances between projected and actual
        results on a continuing basis, since such disclosure may highlight for investors the
        most significant risk and profit-sensitive areas in a business operation.

17 C.F.R. § 229.10(b)(3) (emphasis added).

        31.     Here, Jernigan’s shareholders would clearly find complete and non-misleading

financial projections material in deciding how to vote, considering that the Board specifically

relied on the financial forecasts in reaching its decision to, among other things, approve the Merger

Agreement and the transactions contemplated by it and determine that the Proposed Transaction

is fair to, and is in the best interests of, the Company and its shareholders. Proxy 44-45.

        32.     As discussed further below, the non-GAAP financial projections used do not

provide Jernigan’s shareholders with a materially complete understanding of the assumptions and

key factors considered in developing the financial projections, which assumptions, factors and

other inputs the Board reviewed.

        The Financial Projections Relied on by the Board

        33.     The Proxy discloses that “in connection with the evaluation of a possible

transaction, our management prepared and provided to our board of directors certain forward-

looking financial information for the Company on a consolidated basis for 2020 through 2024 . . .

.” Id. at 47.

        34.     The Proxy goes on to disclose, inter alia, forecasted values for projected non-

GAAP (Generally Accepted Accounting Principles) financial metrics for 2020 through 2024 for:

(1) EBITDA, (2) Unlevered Free Cash Flow and (3) Funds From Operations, but fails to provide

(i) the line items used to calculate these non-GAAP metrics or (ii) a reconciliation of these non-

GAAP projections to the most comparable GAAP measures. Id. at 49.




                                                - 11 -
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 12 of 27




       35.     The Proxy defines EBITDA as “the Company’s Owned Net Operating Income, plus

interest income, other income and joint venture income (excluding depreciation and amortization),

less general and administrative expenses, management fees and incentive fees.” Id. at 49 n.3.

Nevertheless, the Proxy fails to reconcile EBITDA to its most comparable GAAP measure or

disclose the line items used to calculate EBITDA, rendering the Proxy materially false and/or

misleading. Id. at 49.

       36.     The Proxy defines Unlevered Free Cash Flow (“UFCF”) as “EBITDA less stock-

based compensation expenses, acquisition and capital additions, interest accrual adjustment and

cash funding, plus loan repayments and external sales and plus other non-cash expenses.” Id. at

49 n.4. Nevertheless, the Proxy fails to reconcile UFCF to its most comparable GAAP measure

or disclose the line items used to calculate UFCF, rendering the Proxy materially false and/or

misleading. Id. at 49.

       37.     The Proxy defines Funds From Operations (“FFO”) as “the Company’s Net Income

plus depreciation and amortization (including joint ventures), less total fair market value gain /

(loss) (including joint ventures) and realized gain.” Id. at 49 n.5. Nevertheless, the Proxy fails to

reconcile FFO to its most comparable GAAP measure or disclose the line items used to calculate

FFO, rendering the Proxy materially false and/or misleading. Id. at 49.

       38.     The non-GAAP financial projections disclosed on page 49 of the Proxy violate

Section 14(a) of the Exchange Act because: (i) the use of such forecasted non-GAAP financial

measures alone violates SEC Regulation G as a result of Defendants’ failure to reconcile those

non-GAAP measures to their closest GAAP equivalent or otherwise disclose the specific financial

assumptions and inputs used to calculate the non-GAAP measures; and (ii) they violate SEC

Regulation 14a-9 because they are materially misleading as without any correlation with their




                                               - 12 -
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 13 of 27




GAAP equivalent financial metrics, shareholders are unable to discern the veracity of the financial

projections.

        39.     As such, this information must be disclosed in order to cure the materially

misleading disclosures regarding both the financial projections developed by the Company as well

as the projections relied upon by the Company’s financial advisors.

        The Financial Projections Violate Regulation G

        40.     The SEC has acknowledged that potential “misleading inferences” are exacerbated

when the disclosed information contains non-GAAP financial measures1 and adopted Regulation

G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

measures.”3

        41.     Defendants must comply with Regulation G. More specifically, the company must

disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

or other clearly understandable method) of the differences between the non-GAAP financial

measure disclosed or released with the most comparable financial measure or measures calculated

and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

“this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures

. . . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

pricing of securities.”4




1
        Non-GAAP financial measures are numerical measures of future financial performance
that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).
2
        Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
Regulation G.
3
        SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan. 22, 2003),
available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).
4
        SEC, Final Rule.


                                               - 13 -
         Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 14 of 27




       42.    Moreover, the SEC has publicly stated that the use of non-GAAP financial

measures can be misleading.5 Former SEC Chairwoman Mary Jo White has stated that the frequent

use by publicly traded companies of unique company-specific non-GAAP financial measures (as

Jernigan included in the Proxy here) implicates the centerpiece of the SEC’s disclosures regime:

       In too many cases, the non-GAAP information, which is meant to supplement the
       GAAP information, has become the key message to investors, crowding out and
       effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
       Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
       I, along with other members of the staff, have spoken out frequently about our
       concerns to raise the awareness of boards, management and investors. And last
       month, the staff issued guidance addressing a number of troublesome practices
       which can make non-GAAP disclosures misleading: the lack of equal or greater
       prominence for GAAP measures; exclusion of normal, recurring cash operating
       expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
       picking; and the use of cash per share data. I strongly urge companies to carefully
       consider this guidance and revisit their approach to non-GAAP disclosures. I also
       urge again, as I did last December, that appropriate controls be considered and that
       audit committees carefully oversee their company’s use of non-GAAP measures
       and disclosures.6

       43.    The SEC has required compliance with Regulation G, including reconciliation

requirements in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence to

SEC 5 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-

GAAP financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff




5
       See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
(June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at http://www.nytimes.com
/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-profits.html?_r=0.
6
       Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
white-icgn-speech.html (emphasis added) (footnotes omitted).
7
       Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
filename1.htm.


                                              - 14 -
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 15 of 27




Comment Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial

information is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-

A and is thus not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc.,

Correspondence to SEC 29 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we

have added a reconciliation of actual and projected EBIT to GAAP net income . . . .”).9

       44.     Compliance with Regulation G is mandatory under Section 14(a), and non-

compliance constitutes a violation of Section 14(a). Thus, in order to bring the Proxy into

compliance with Regulation G, Defendants must provide a reconciliation of the non-GAAP

financial measures to their respective most comparable GAAP financial measures.

       The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

       45.     In addition to the Proxy’s violation of Regulation G, the lack of reconciliation or,

at the very least, the line items utilized in calculating the non-GAAP measures render the financial

forecasts disclosed materially misleading as shareholders are unable to understand the differences



8
        Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
filename1.pdf.
9
        Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
filename1.htm. See also Actel Corporation, SEC Staff Comment Letter 2 (Oct. 13, 2010)
(“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
measures. Please revise to provide the disclosure required by Rule 100 of Regulation G.”),
available at https://www.sec.gov/Archives/edgar/data/907687/000000000010060087/filename
1.pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18, 2017) (“Item 4.
The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . . . [P]rovide the
reconciliation required under Rule 100(a) of Regulation G”), available at
https://www.sec.gov/Archives/edgar/data/789132/000000000017025180/filename1.pdf.                The
SEC Office of Mergers and Acquisitions applied Regulation G in these transactions, which reflect
the SEC’s official position. Any claim that the SEC has officially sanctioned the use of non-GAAP
financial forecasts for business combinations when the Board itself created and relied on such non-
GAAP forecasts to recommend a transaction such as the Proposed Transaction is incorrect. The
SEC’s website provides certain unofficial guidance for certain matters, called Compliance and
Disclosure Interpretations (“C&DI’s”) which through the use of Q&As reflect the views of
particular SEC staff and on which certain issuers have in the past claimed an exemption from
Regulation G. The SEC itself expressly disclaims C&DI’s as they are not regulations that have
been reviewed by the SEC, and the SEC expressly states that they are not binding and should not
be relied on. See www.sec.gov/divisions/corpfin/cfguidance.shtml (last visited Aug. 27, 2019).


                                               - 15 -
         Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 16 of 27




between the non-GAAP financial measures and their respective most comparable GAAP financial

measures. Nor can shareholders compare the Company’s financial prospects with similarly

situated companies.

       46.     Such projections are necessary to make the non-GAAP projections included in the

Proxy not misleading for the reasons discussed above. Indeed, Defendants acknowledge that

“Non-GAAP financial measures should not be considered in isolation from, or as a substitute for,

financial information prepared in accordance with GAAP. The Company’s calculation of non-

GAAP financial measures may differ from others in the industry and Owned Net Operating

Income, EBITDA, Unlevered Free Cash Flow, FFO and FFO / Share are not necessarily

comparable with similar titles used by other companies.” Proxy 49.

       47.     As such, financial projections are plainly material, and shareholders would clearly

want a complete and non-misleading understanding of those projections.

       48.     In order to cure the materially misleading nature of the projections under SEC Rule

14a-9 as a result of the omitted information on page 49, Defendants must provide a reconciliation

table of the non-GAAP financial measures to the most comparable GAAP measures.

       The Materially Misleading Financial Analyses

       49.     The summary of the valuation methodologies utilized by Jefferies, including the

utilization of certain of the non-GAAP financial projections described above by Jefferies, in

connection with its valuation analyses (id. at 50) is misleading in violation of Regulation 14a-9.

The opacity concerning the Company’s internal projections renders the valuation analyses

described below materially incomplete and misleading, particularly as companies formulate non-

GAAP metrics differently. Once a Proxy discloses internal projections relied upon by the Board,

those projections must be complete and accurate.




                                              - 16 -
         Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 17 of 27




       50.     With respect to Jefferies’ Discounted Cash Flow Analysis, the Proxy states that

Jefferies estimated the present value of the UFCF the Company was expected to generate through

the fiscal year ending December 31, 2024 using the Company’s financial projections. Id. at 54

Jefferies calculated a terminal value by applying an EBITDA multiple range of 19.0x to 21.0x to

the terminal year EBITDA, and applied a discount rate range of 9.5% to 10.8% to the estimated

cash flows. Id. Jefferies then subtracted Jernigan’s total debt and preferred equity and added cash

and cash equivalents to the implied enterprise value for the Company. Id.

       51.     With respect to Jefferies’ Discounted Cash Flow Analysis, the Proxy fails to

disclose: (1) the calculated terminal values; (2) the inputs used to calculate the Company’s

weighted average cost of capital; (3) the Company’s cash and cash equivalents; and (4) how stock

based compensation was treated (as a cash or non-cash expense).

       52.     Since information was omitted, shareholders are unable to discern the veracity of

Jefferies’ discounted cash flow analysis. Without further disclosure, shareholders are unable to

compare Jefferies’ calculations with the Company’s financial projections. The absence of any

single piece of the above information renders Jefferies’ discounted cash flow analysis incomplete

and misleading. Thus, the Company’s shareholders are being materially misled regarding the

value of the Company.

       53.     As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

and then makes several key choices “each of which can significantly affect the final valuation.”

Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices




                                              - 17 -
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 18 of 27




include “the appropriate discount rate, and the terminal value . . . .” Id. (footnote omitted). As

Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value . . . The substantial discretion and
       lack of guidelines and standards also makes the process vulnerable to manipulation
       to arrive at the “right” answer for fairness. This raises a further dilemma in light of
       the conflicted nature of the investment banks who often provide these opinions[.]

Id. at 1577-78 (footnotes omitted).

       54.      Therefore, in order for Jernigan shareholders to become fully informed regarding

the fairness of the Merger Consideration, the material omitted information must be disclosed to

shareholders.

       55.      In sum, the Proxy independently violates both: (i) Regulation G, which requires a

presentation and reconciliation of any non-GAAP financial to its most directly comparable GAAP

equivalent; and (ii) Rule 14a-9, since the material omitted information renders certain statements,

discussed above, materially incomplete and misleading. As the Proxy independently contravenes

the SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a) of the

Exchange Act by filing the Proxy to garner votes in support of the Proposed Transaction from

Jernigan shareholders.

       56.      Absent disclosure of the foregoing material information prior to the special

shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

       57.      Further, failure to remedy the deficient Proxy and consummate the Proposed

Transaction will directly and proximately cause damages and actual economic loss to shareholders

(i.e. the difference between the value to be received as a result of the Proposed Transaction and


                                               - 18 -
            Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 19 of 27




the true value of their shares prior to the merger), in an amount to be determined at trial, to Plaintiff

and the Class.

                                              COUNT I

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                      17 C.F.R. § 244.100 Promulgated Thereunder)

          58.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          59.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any [Proxy] or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          60.    As set forth above, the Proxy omits information required by SEC Regulation G, 17

C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among other

things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

of the “most directly comparable” GAAP measure and a reconciliation “by schedule or other

clearly understandable method” of the non-GAAP measure to the “most comparable” GAAP

measure. 17 C.F.R. § 244.100(a).

          61.    The failure to reconcile the non-GAAP financial measures included in the Proxy

violates Regulation G and constitutes a violation of Section 14(a).

          62.    As a direct and proximate result of the dissemination of the false and/or misleading

Proxy Defendants used to recommend that shareholders approve the Proposed Transaction,




                                                 - 19 -
            Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 20 of 27




Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

the value they will receive as a result of the Proposed Transaction and the true value of their shares

prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

as the Court deems appropriate, including rescissory damages.

                                             COUNT II

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                          Rule 14a-9 Promulgated Thereunder)

          63.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          64.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration

statements that contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false or misleading[.]”

17 C.F.R. § 240.14a-9(a).

          65.   Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

public a non-GAAP financial measure that, taken together with the information accompanying that

measure . . . contains an untrue statement of a material fact or omits to state a material fact

necessary in order to make the presentation of the non-GAAP financial measure . . . not

misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

          66.   Defendants have issued the Proxy with the intention of soliciting shareholder

support for the Proposed Transaction. Each of the Defendants reviewed and authorized the

dissemination of the Proxy, which fails to provide critical information regarding, amongst other

things, the financial projections for the Company.




                                                - 20 -
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 21 of 27




       67.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as directors and/or officers, were aware of the omitted information but failed

to disclose such information in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       68.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       69.     The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy, rendering the sections of the Proxy

identified above to be materially incomplete and misleading.

       70.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a registration statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation of

the Company’s financial projections.




                                                - 21 -
            Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 22 of 27




          71.   Jernigan is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          72.   The misrepresentations and omissions in the Proxy are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction.

          73.   As a direct and proximate result of the dissemination of the false and/or misleading

Proxy Defendants used to recommend that shareholders approve the Proposed Transaction,

Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

the value they will receive as a result of the Proposed Transaction and the true value of their shares

prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

as the Court deems appropriate, including rescissory damages.

                                            COUNT III

                       (Against the Individual Defendants for Violations
                             of Section 20(a) of the Exchange Act)

          74.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          75.   The Individual Defendants acted as controlling persons of Jernigan within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors and/or officers of Jernigan, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.



                                                - 22 -
          Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 23 of 27




       76.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       77.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The Proxy at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing the Proxy.

       78.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       79.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       80.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.




                                                - 23 -
            Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 24 of 27




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.       Enjoining Defendants and all persons acting in concert with them from proceeding

with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

unless and until the Company discloses the material information discussed above which has been

omitted from the Proxy;

       C.       Directing Defendants to account to Plaintiff and the Class for all damages sustained

as a result of their wrongdoing and to award damages arising from proceeding with the Proposed

Transaction;

       D.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND
       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 2, 2020

                                                   Respectfully submitted,

                                                   By: James M. Wilson, Jr.
                                                   Nadeem Faruqi
                                                   James M. Wilson, Jr.
                                                   FARUQI & FARUQI, LLP
                                                   685 Third Avenue, 26th Floor
                                                   New York, NY 10017
                                                   Tel.: (212) 983-9330
                                                   Fax: (212) 983-9331
                                                   Email: nfaruqi@faruqilaw.com
                                                           jwilson@faruqilaw.com




                                                - 24 -
Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 25 of 27




                               Counsel for Plaintiff




                            - 25 -
Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 26 of 27
Case 1:20-cv-07160-ER Document 1 Filed 09/02/20 Page 27 of 27
